Citation Nr: 0841192	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an effective date prior to October 22, 
2003, for the award of service connection for tinea pedis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinea pedis, to include whether separate 
evaluations are warranted for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to July 
1950 in the United States Army and from July 1951 to July 
1955 in the Air Force.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The September 2006 decision denied entitlement to service 
connection for mild degenerative changes of the left knee.  

The August 2007 decision granted service connection for tinea 
pedis, bilateral, and assigned a 10 percent disability rating 
effective October 21, 2003.  The veteran perfected appeals 
with respect to both the disability rating and effective date 
assigned.  In a March 2008 decision, a Decision Review 
Officer found clear and unmistakable error (CUE) with respect 
to the assigned effective date.  The effective date was 
changed to October 22, 2003, and the issue on appeal has been 
recharacterized accordingly.

In March 2007, the veteran testified before a Hearing Officer 
at the Lincoln RO.  A transcript of this hearing has been 
prepared and associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic left knee 
disability in service or within one year after discharge from 
service, and a left knee disability is not otherwise shown to 
be associated with his active duty.

2.  On October 22, 2003, the RO received the veteran's 
informal application for entitlement to service connection 
for tinea pedis.

3.  The veteran's tinea pedis covers between 5 and 19 percent 
of his total body surface area, does not affect any exposed 
areas, and requires only daily topical therapy.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an effective date prior to October 22, 
2003, for the grant of service connection for tinea pedis are 
not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected tinea pedis 
are not met, nor are separate compensable disability ratings 
warranted for tinea pedis of the right foot and the left 
foot. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.118 including Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection for has been granted and an initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter issued in 
April 2008 advised the veteran of how VA determines a 
disability rating, the diagnostic criteria that are 
applicable to rating tinea pedis, the types of factors that 
are used to determine a disability rating, and the types of 
evidence that the veteran should submit or inform VA about 
that may affect the assignment of a disability rating.  
Furthermore, letters from December 2003 and November 2005 
notified the veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA, in relation to the 
original service connection claim for a skin condition.  
Letters from March 2006 and July 2006 advised the veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
While only the December 2003 letter was provided before the 
initial adjudication of the veteran's tinea pedis claim in 
March 2004, the veteran's increased rating and earlier 
effective date claims were subsequently readjudicated by the 
RO in a May 2008 Statement of the Case (SOC).  Thus, the 
Board finds any error with respect to the timeliness of these 
notices to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 
 
The Board also finds that the notification requirements of 
VCAA have been satisfied for the left knee claim.  In this 
regard, the Board notes evidentiary development letters dated 
in August 2005 and October 2006 in which the RO advised the 
appellant of the evidence needed to substantiate his service 
connection claim.  The appellant was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  In the March 2006 and October 2006 letters, 
the veteran was further advised as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claim, pursuant to the Court's 
holding in Dingess, supra. 

The Board notes that only the August 2005 and March 2006 
letter were issued prior to the initial adjudication of the 
veteran's claim in September 2006.  His claim, however, was 
subsequently readjudicated in the October 2006 SOC and the 
July 2007 Supplemental Statement of the Case (SSOC).  Thus, 
any deficiencies in the content or timeliness of the notice 
letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  The Board 
notes that VA made a formal finding of unavailability of 
certain service records in July 2007.  Specifically, this 
finding was made after the National Personnel Records Center 
(NPRC) found no records in response to a request to furnish 
active duty inpatient clinical records for a knee condition 
from February 1, 1952, to December 31, 1952, at "Ryukus Army 
Hospital APO 719 Okinawa."  The veteran was notified of this 
finding in a July 2007 SSOC.  See 38 C.F.R. § 3.159(e).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the veteran's tinea pedis was evaluated 
by a VA examiner in February 2007 and that the resulting 
examination report has been associated with the claims 
folder.  The Board finds that VA was not under an obligation 
to provide an examination of the veteran's left knee, as such 
is not necessary to make a decision on the claim.  

As will be discussed in greater detail below, there is no 
credible lay evidence of a continuity of symptomatology 
between an in-service knee injury and service, and no 
competent evidence of record otherwise suggesting an 
association between this disability and service.  Therefore, 
the Board finds that there is sufficient competent evidence 
on file to make a decision, and that an examination is not 
warranted under the criteria set forth in McLendon.  See also 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003). 

In short, the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran is seeking service connection for a left knee 
disability.  The veteran essentially contends that he 
incurred a left knee disability as a result of an injury 
sustained in service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
In the case at hand, the veteran's VA medical records include 
a September 2006 diagnosis of mild degenerative change in the 
left knee.  These records indicate that the veteran 
'point[ed] out old prominence of tibial tuberosity, which he 
says he landed on several times in service.'

Another September 2006 VA medical record reflects that the 
veteran complained his left knee had bothered him since 
service.

At a March 2007 RO hearing, the veteran testified that he 
injured his knee when he fell off a 20-foot cliff while on 
patrol.  He did not specify when this occurred, only noting 
that it happened while he was in the Air Force, which was 
from July 1951 to July 1955.  He stated that he hurt his 
knees and both hands, and he believed he had a skull brace.  
He also stated that he stayed in the hospital for nine days 
and was on light duty for a week following discharge from the 
hospital.  The veteran stated that they bandaged his knee and 
treated the scrapes and burns from the rocks.  He was told to 
take care of his knee and not to stand too long or walk too 
far.  He did not remember whether they diagnosed a fracture 
or a strain, but he stated that he has a bone that sticks out 
of the area because of this fall.  No braces, support socks, 
or special shoes or boots were recommended.  

The veteran testified that he was a policeman after service 
but had to quit because of his left knee.  He also indicated 
that his flat feet and dry skin gave him problems.  He 
testified that he does not take medication for his knee, but 
that he does use fish oil capsules for arthritis.  He also 
testified that he does not use a brace or cane.  He stated 
that the farthest he could walk was probably six blocks to 
get the mail and six blocks to get back home.  He testified 
to having problems with his knee a couple of times a week.

The veteran's service medical records contain examination 
reports from April 1948, July 1950, June 1951, December 1954, 
and June 1955.  None of these records notes a musculoskeletal 
or lower extremity abnormality.  The only mention of a left 
knee injury appears in a June 1950 outpatient treatment 
record reflecting that the veteran sustained superficial 
abrasions of the skin on the forehead, the face, the upper 
lip, both hands, and the left knee.  Superficial excoriation 
and swelling of the parieto-occipital region on the back of 
the head were also noted.  The veteran's wounds were not deep 
and there was slight bleeding, but they were very dirty.  The 
veteran's wounds were cleaned and bandaged, and he was given 
medication.  There is no indication that the veteran sought 
further treatment for these injuries.  

After a thorough review of the evidence, the Board finds that 
preponderance of the evidence is against granting service 
connection for a left knee disability.  In this regard, the 
Board notes that there is inconsistency in the veteran's 
descriptions as to the nature of his reported in-service left 
knee injury.  For example, the September 2006 VA medical 
records make vague reference to the veteran having "landed 
on [his left knee] several times in service," which gives a 
far different impression from that suggested by the veteran's 
very specific March 2007 testimony that he injured his knee 
when he fell off of a 20-foot cliff.  

As noted above, VA was unable to obtain hospitalization 
records from February 1952 through December 1952 from the 
Okinawa military hospital.  The Board notes, however, that 
the veteran's service medical records contain reports of his 
having sought treatment for various injuries and illnesses 
during his military service, including records from treatment 
received during the period he was stationed overseas.  A 
February 1953 record from "Ryukyus Army Hospital, APO 719" 
reflects that the veteran was treated at that facility for a 
swollen jaw, indicating that at least some, and maybe all, of 
the veteran's treatment records from that facility may 
already have been associated with the claims folder.  

Furthermore, the Board also notes the absence of complaints 
or treatment during the remainder of his service.  In 
particular, none of the reports of examinations conducted 
during the veteran's active military service reflects a 
clinical abnormality in the veteran's left knee.  These 
records expressly deny 'all other serious illnesses, 
injuries, or operations' other than those specifically listed 
on the examination reports.  At least one, and possibly more, 
of these examinations was conducted after the fall from the 
cliff would have taken place.  

The Board notes that there is no indication that the veteran 
was placed on light duty as a result of a fall from a cliff 
or a knee injury.  These records do reflect that he was 
assigned to quarters for 14 days following surgery on an 
ingrown toenail in December 1953.  They also include an April 
1953 profile change in response to a flat foot problem, but 
no such accommodations are noted in response to a fall from a 
cliff or a knee injury.  

Finally, with respect to the superficial knee abrasions 
sustained in June 1950, the Board notes that the veteran has 
admitted that he did not initially recall having been 
attacked in June 1950 and did not originally attribute his 
knee disability to this attack.  Furthermore, the July 1950 
examination report from one month following the injury notes 
no pertinent abnormalities and makes no mention of the June 
1950 attack or of any lingering disabilities that would have 
resulted from this attack.

The Board notes that the veteran's final separation from 
service was in July 1955 and the earliest post-service 
medical evidence of a left knee disability appears in VA 
medical records from September 2006.  The veteran has not 
identified any post-service evidence of treatment for a left 
knee disability that is not of record.  The competent 
evidence of record therefore reflects a gap of more than 
forty years between the veteran's separation from service and 
his seeking treatment for a left knee disability.  

For the aforementioned reasons, the Board concludes that 
there is no credible evidence of an in-service injury, and no 
credible evidence of a continuity of symptomatology between 
the alleged injury to the present.  In reaching this 
conclusion, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F.3d 1331 (2006), wherein the United States 
Court of Appeals for the Federal Circuit determined that the 
Board had erred by finding that a claimant's report of in-
service psychiatric symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of documentation of the 
alleged injury in service, or even the absence of subsequent 
complaints during service.  Instead, the Board is also 
relying on physical examination conducted in service after 
the alleged injury that revealed no abnormality in service, 
the absence of any documented treatment for left knee 
problems for decades after service, and, most significantly, 
the inconsistencies in the veteran's recent reports as to the 
nature of his in-service injury, or injuries.

As there is no credible lay evidence of an in-service injury, 
or a continuity of symptomatology since service, and no 
competent medical evidence otherwise suggesting an 
association between his current disability and service, the 
Board finds that the preponderance of the evidence is against 
granting service connection for a left knee disability.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

III.  Effective Date

The veteran is seeking entitlement to an effective date prior 
to October 22, 2003, for a grant of entitlement to service 
connection for tinea pedis.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered. If new and material evidence is received after 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

At the outset, the Board notes that the veteran originally 
claimed entitlement to service connection for a skin 
condition of the feet in March 1965.  This claim was denied 
in a June 1965 rating decision.  A June 1965 letter informed 
the veteran of this denial and notified him of his appellate 
rights.  He did not appeal this decision, and it became 
final.

The veteran requested that his skin condition claim be 
reopened in October 1994.  He was told that his claim had 
been previously denied and that he needed to submit evidence 
demonstrating that his skin condition was incurred in or 
aggravated during service.  A February 1995 rating decision 
found that such evidence had not been submitted and declined 
to reopen the veteran's claim.  The veteran was notified of 
this decision and of his appellate rights in a March 1995 
letter.  

In March 1995, the veteran submitted a notice of disagreement 
with the February 1995 rating decision.  He was sent a 
statement of the case in June 1995.  The veteran perfected 
his appeal in July 1995.  The veteran testified at a hearing 
before an RO Hearing Officer in August 1995, and a decision 
was issued in August 1995 finding that new and material 
evidence had not been submitted to reopen the veteran's 
claim.

An October 1997 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a skin condition of 
the feet.  The veteran appealed the Board's denial in 
November 1997.  A December 1997 Order from the United States 
Court of Veterans Appeals noted that the veteran expressed a 
desire to withdraw his appeal, and his appeal was therefore 
dismissed.  As a consequence, the Board's decision is final.

No further communication was received with respect to the 
issue of entitlement to service connection for a skin 
condition of the feet until October 22, 2003, when VA 
received a record from the veteran's private physician 
diagnosing chronic tinea pedis.  VA accepted this record as 
an informal claim for benefits.

Service connection was eventually granted by the Board in 
July 2007, and an August 2007 rating decision granted a 10 
percent disability rating and assigned an effective date of 
October 21, 2003.  The veteran expressed disagreement with 
both the effective date and the disability rating that were 
assigned.  

A March 2008 rating decision found clear and unmistakable 
error in the assignment of the effective date.  This decision 
changed the effective date to October 22, 2003, the date on 
which VA received the private medical records that were 
construed as an informal claim

Having reviewed the entire record, the Board finds that an 
effective date prior to October 22, 2003, is not warranted.  
As discussed above, every prior adjudication of the veteran's 
claim was resolved either through the veteran's failure to 
perfect an appeal or due to his withdrawal of a perfected 
appeal.  The finality of each of those prior decisions limits 
how far back the effective date of the award of service 
connection for tinea pedis may be assigned.  38 U.S.C.A. §§ 
5110, 7105(c); 38 C.F.R. §§ 3.400(q)(1)(ii).  

Significantly, since disagreeing with the effective date 
assigned for the award, neither the veteran nor his attorney 
have argued that an earlier adjudication of his claim remains 
open.  Furthermore, there is no evidence in the record of any 
earlier attempt to reopen having been received prior to 
October 22, 2003, and the veteran has not alleged the 
existence of such evidence.  As there is neither evidence of 
an unresolved, open appeal nor of a claim having been 
received prior to October 22, 2003, the criteria for an 
effective date earlier than October 22, 2003, have not been 
met as a matter of law.

In summary, there is simply no basis under the applicable 
laws and regulations that permit an effective date earlier 
than October 22, 2003, for the award of service connection 
for tinea pedis under the circumstances of this case.  As 
neither the veteran nor his attorney have presented any 
dispute as to the facts relied on herein, the Board concludes 
that this is a claim where the law is dispositive, and the 
appeal must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)

IV.  Increased Rating

In an August 2007 rating decision, the RO assigned a 10 
percent disability rating for tinea pedis.  The veteran 
essentially contends that a higher rating is warranted and 
that separate ratings should be awarded for each foot.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The veteran's tinea pedis has been rated by analogy under the 
criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code (DC) 
7806 (2008).  

Under DC 7806, a 0 percent rating is assigned when less than 
5 percent of the entire body or of exposed areas is affected, 
and no more than topical therapy is required during the past 
12 month period.  A 10 percent rating is assigned when at 
least 5 percent but less than 20 percent of the entire body 
or of exposed areas is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12 month period.  A 30 percent rating is 
assigned when 20 to 40 percent of the entire body or of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  The highest rating of 60 
percent is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affect, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, DC 7806 
(2008).

In reviewing the record, the Board found the most probative 
evidence to be the report of the February 2007 VA 
examination, which revealed that 5 to 19 percent of the 
veteran's total body surface, and no exposed area, was 
affected by the tinea pedis.  He reported that he gets no 
symptoms if he uses absorbase cream daily.  He stated that he 
uses the treatment almost every day and that, if he does not 
use the cream, his feet start cracking and bleeding.  The 
examiner indicated that there was no indication that the 
veteran used systemic therapy for his symptoms.  The examiner 
characterized the veteran's tinea pedis as moderate to 
moderately severe.  

A December 2007 letter from Dr. L. opines that the veteran 
suffers from onychomycosis and some mild tinea pedis 
involving his feet and nails.  Dr. H. recommended that the 
veteran use Triamcinolone 0.1% cream followed by urea 20% 
cream.  
 
The Board finds that the preponderance of the evidence weighs 
against granting a disability rating in excess of 10 percent.  
The estimated 5 to 19 percent of total body surface, and none 
of the exposed surface, affected by the tinea pedis qualifies 
for a 10 percent disability rating.  In addition, the medical 
evidence reflects that the veteran is able to control his 
symptoms with topical therapy and that he has not required 
systemic therapy.  Because he has not required intermittent 
systemic therapy for at least six weeks during a twelve month 
period, a rating in excess of 10 percent is not warranted.

The Board has also considered whether separate 10 percent 
ratings should be awarded for each foot.  The Board notes, 
however, that this diagnostic code assigns disability ratings 
based on the percentage of the entire body or exposed areas 
that is affected by the skin disorder.  These ratings range 
from a 0 percent rating when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period, 
to 60 percent when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affect, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, DC 7806.  
By specifying ratings based on the total percent of the 
entire body or exposed area that is effected, it is clear 
that the criteria contemplates a single rating for a skin 
condition even though it may be present on multiple areas of 
the body, including multiple extremities.  Consequently, as 
the veteran's tinea pedis identified on both feet was shown 
to affect 5 to 19 percent of the veteran's total body 
surface, a single 10 percent rating is appropriate under that 
regulation.

In summary, the Board finds that the preponderance of the 
evidence is against assigning a rating in excess of 10 
percent under DC 7806, or assigning separate 10 percent 
ratings under this diagnostic code.  The Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an effective date prior to October 22, 2003, 
for the award of service connection for tinea pedis is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinea pedis, to include whether separate evaluations are 
warranted for bilateral tinea pedis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


